Case 6:20-cv-00227-JCB-KNM Document 9 Filed 08/04/20 Page 1 of 1 PageID #: 27




                                    No. 6:20-cv-00227

                                  Brandon Lee Hodge,
                                       Plaintiff,
                                          v.
                                    Richard Davis,
                                      Defendant.


                                        ORDER

               On April 30, 2020, plaintiff Brandon Lee Hodge, proceed-
            ing pro se and in forma pauperis, filed this civil rights lawsuit
            pursuant to 42 U.S.C. § 1983. Doc. 1. The case was referred to
            United States Magistrate Judge K. Nicole Mitchell pursuant to
            28 U.S.C. § 636(b). Doc. 3.
                On May 4, 2020, Judge Mitchell instructed plaintiff to file
            an initial partial filing fee. Doc. 4. Plaintiff failed to do so. On
            June 15, 2020, Judge Mitchell entered a report recommending
            that plaintiff’s case be dismissed without prejudice for want
            of prosecution and failure to obey an order. Doc. 7.
                There being no objections, and the court being satisfied
            that the report contains no clear error, the court adopts the
            report and recommendation as the opinion of the court. Ac-
            cordingly, the complaint is dismissed without prejudice for
            failure to prosecute and for failure to comply with a court or-
            der. Any pending motions are denied as moot. The clerk of
            court is directed to close this case.
                                    So ordered by the court on August 4, 2020.



                                                 J. C AMPBELL B ARKER
                                               United States District Judge
